        Case 1:15-cr-00867-RMB Document 601 Filed 02/26/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       February 26, 2020

BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Turkiye Halk Bankasi, A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman:

         The Government writes to request an order excluding time under the Speedy Trial Act, 18
U.S.C. § 3161, until the arraignment scheduled for March 3, 2020. The ends of justice served by
the proposed exclusion outweigh the best interest of the public and the defendant in a speedy trial,
so that the defendant and its counsel can consult regarding the arraignment as discussed at the
initial appearance on February 25, 2020. See 18 U.S.C. § 3161(h)(7)(A). Defense counsel was
informed of this request on February 25, 2020, and we have not yet been advised whether counsel
consents or objects.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                          by:       /s/
                                                Michael D. Lockard
                                                Assistant United States Attorney
                                                (212) 637-2193

cc: Counsel of record (by ECF)
